DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application has been examined.
Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3-14 and 16-20 of U.S. Patent No. 11,424,849. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same issue of maximizing throughput.
Regarding claim 1 11,424,849 discloses a first communication device, comprising: a processor (claim 1); and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations by the processor (claim 1), comprising: based on information that was received from a second communication device via a communication link communicatively coupling the first communication device to the second communication device (claim 1), determining, based on a defined recheck period that is based on respective data transmission rates, a rate of change of data packet loss of a group of data packets that have been transmitted (claim 1), based on a data transmission rate of the respective data transmission rates via the communication link, from the first communication device to the second communication device (claim 1); and in response to the data transmission rate being increased to a defined maximum transmission rate, reducing the defined recheck period to facilitate a determination of the rate of change of data packet loss based on the reduced defined recheck period (claim 1).
Regarding claim 2 11,424,849 discloses the first communication device of claim 1, wherein the operations further comprise: determining the data packet loss based on respective sequence numbers that have been received, via the communication link, from the second communication device (claim 3), and wherein the respective sequence numbers correspond to at least a portion of the group of data packets that have been received by the second communication device (claim 3).
Regarding claim 3 11,424,849 discloses the first communication device of claim 1, wherein the data transmission rate is a first data transmission rate, wherein the group of data packets is a first group of data packets (claim 1), and wherein the operations further comprise: in response to the rate of change of data packet loss being determined to satisfy a defined condition that is based on a defined state of a group of defined states corresponding to the respective data transmission rates (claim 1), modifying the first data transmission rate to obtain a second data transmission rate, and transmitting, based on the second data transmission rate, a second group of data packets to the second communication device (claim 1).
Regarding claim 4 11,424,849 the first communication device of claim 3, wherein the defined recheck period is a first defined recheck period that is based on the first data transmission rate (claim 4).
Regarding claim 5 11,424,849 the first communication device of claim 4, wherein the second data transmission rate is greater than the first data transmission rate, wherein the rate of change of data packet loss is a first rate of change of data packet loss (claim 5), and wherein the operations further comprise: determining a second rate of change of data packet loss that has occurred on the communication link based on a second defined recheck period that is less than the first defined recheck period (claim 5).
Regarding claim 6 11,424,849 the first communication device of claim 4, wherein the second data transmission rate is greater than the first data transmission rate, wherein the rate of change of data packet loss is a first rate of change of data packet loss (claim 6), and wherein the operations further comprise: determining a second rate of change of data packet loss that has occurred on the communication link based on a second defined recheck period that is greater than the first defined recheck period (claim 6).
Regarding claim 7 11,424,849 the first communication device of claim 4, wherein the second data transmission rate is less than the first data transmission rate, wherein the rate of change of data packet loss is a first rate of change of data packet loss (claim 7), and wherein the operations further comprise: determining a second change rate of data packet loss that has occurred on the communication link based on a second defined recheck period that is less than the first defined recheck period (claim 7).
Regarding claim 8 11,424,849 the first communication device of claim 3, wherein the operations further comprise: determining whether an amount of the data packet loss is greater than a defined data packet loss floor (claim 8).
Regarding claim 9 11,424,849 the first communication device of claim 8, wherein the operations further comprise: in response to the amount of the data packet loss being determined to be greater than the defined data packet loss floor, reducing the first data transmission rate by a defined amount to obtain the second data transmission rate (claim 9).
Regarding claim 10 11,424,849 the first communication device of claim 8, wherein the defined state is a first defined state, and wherein the operations further comprise: in response to the amount of the data packet loss being determined to be less than or equal to the defined packet loss floor (claim 10), determining whether the rate of change of data packet loss is greater than a maximum allowable rate of change of data packet loss for staying in a second defined state of the group of defined states corresponding to a maximum data transmission rate (claim 10).
Regarding claim 11 11,424,849 the first communication device of claim 10, wherein the operations further comprise: in response to the rate of change of data packet loss being determined to be less than or equal to the maximum allowable rate of change of data packet loss for staying in the second defined state corresponding to the maximum data transmission rate, transmitting, based on the maximum data transmission rate, data packets to the second communication device (claim 11).
Regarding claim 12 11,424,849 the first communication device of claim 10, wherein the operations further comprise: in response to the rate of change of data packet loss being determined to be greater than the maximum allowable change in data packet loss for staying in the second defined state corresponding to the maximum data transmission rate, reducing the first data transmission rate by a defined amount to obtain the second data transmission rate (claim 12).
Regarding claim 13 11,424,849 a method, comprising: in response to receiving, by a first device comprising a processor, information representing packet loss that has occurred on a communication medium communicatively coupling the first device to a second device (claim 13), determining, by the first device, a change in the packet loss that has occurred over a defined period, wherein the defined period is based on a transmission rate of the first device (claim 13); and in response to the data transmission rate being determined to have increased to a defined maximum transmission rate, reducing the defined period to facilitate a determination of the change in the packet loss that has occurred over the reduced defined period (claim 13).
Regarding claim 14 11,424,849 the method of claim 13, further comprising: receiving, by the first device, the information from the second device, wherein the information represents a number of data packets that the second device has received from the first device; and determining, over the defined period, a change in the number of data packets that the second device has received from the first device (claim 14).
Regarding claim 15 11,424,849 the method of claim 13, further comprising: in response to the change in the packet loss being determined to satisfy a defined condition corresponding to the transmission rate of the first device, modifying, by the first device (claim 13), the transmission rate of the first device to obtain a modified transmission rate, and based on the modified transmission rate, transmitting, by the first device via the communication medium, data to the second device (claim 13).
Regarding claim 16 11,424,849 the method of claim 15, wherein the defined condition is a first defined condition, and further comprising: in response to the change in the packet loss being determined to satisfy a second defined condition corresponding to the transmission rate of the first device, transmitting, by the first device based on the transmission rate via the communication medium, the data to the second device (claim 16).
Regarding claim 17 11,424,849 the method of claim 15, wherein the modified transmission rate is greater than the transmission rate, wherein the change in the packet loss is a first change in packet loss, wherein the defined period is a first defined period (claim 17), and further comprising: determining, by the first device, a second change in packet loss that has occurred on the communication medium over a second defined period that is less than the first defined period (claim 17).
Regarding claim 18 11,424,849 the method of claim 13, wherein the modified transmission rate is less than the transmission rate, wherein the change in the packet loss is a first change in packet loss, wherein the defined period is a first defined period (claim 18), and further comprising: determining, by the first device, a second change in packet loss that has occurred on the communication medium over a second defined period that is less than the first defined period (claim 18).
Regarding claim 19 11,424,849 a non-transitory machine-readable medium, comprising executable instructions that, when executed by a first device comprising a processor, facilitate performance of operations, comprising: determining, over a defined period that is based on a transmission rate of the first device (claim 19), a change in data packet loss corresponding to a group of data packets that have been transmitted, by the first device to a second device based on the transmission rate (claim 19); and in response to the transmission rate being increased to a defined maximum transmission rate, reducing the defined period to facilitate a determination of the change in the data packet loss based on the reduced defined period (claim 19).
Regarding claim 20 11,424,849 the non-transitory machine-readable medium of claim 19, wherein the group of data packets is a first group of data packets, wherein the defined condition is a first defined condition (claim 20), and wherein the operations further comprise: in response to the change in data packet loss being determined, over the defined period, to satisfy a second defined condition with respect to the transmission rate, transmitting, based on the transmission rate, a second group of data packets to the second device (claim 20).

Allowable Subject Matter
Claims 1-20 are allowed.
The present application is a Continuation of Application No. 16/714,248, now USPN 11,424,849. The claims are deemed allowable for similar reasons to the parent case.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
8,615,598 to Wakuda - that discloses a communication processing device including a sender report transmitting unit which transmits to a client a sender report including transmission information of transmission data on a regular basis separately from a rate change report, an extended receiver report receiving unit which receives from the client an extended receiver report which includes the transmission information and which is transmitted from the client when the client receives the sender report, and a rate controlling unit which controls a transmission rate of transmission data for the client, based on the transmission information.
USPGPUB 2018/0183718 to Xie — which discloses sending endpoint computer periodically determines whether data is being sent below, at or above path capacity, based on the monitored amounts of data sent and patterns of data loss observed. The sending endpoint computer periodically dynamically adjusts the rate at which data is sent to the receiving endpoint computer, in response to the determinations whether data is being sent below, at or above path capacity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523. The examiner can normally be reached Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466






/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466